DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16, 18-20, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 20 requires for the oligonucleotide to be “associated with a carbon nanotube”.  The structure required for the association has not been described in the specification and therefore one would not be able to readily recognize which 
Additionally, the claims do not recite a specific MALAT1 nucleotide sequence by SEQ ID NO, but rather refer to the broad genus of MALAT1 sequences.
The claims encompass a method of introducing any oligonucleotide of any length that specifically hybridizes at any number of positions to any possible MALAT1 sequence, as well as encompass any MALAT1 homolog or allele from any species known or yet to be discovered of MALAT1, as well as DNA genomic fragments, spliced variants or fragment that retains MALAT1-like activity.  
Yoshimoto et al. (Biochimica et Biophysica Acta, 1859, 2016, 192-199) teach that metastasis associated lung adenocarcinoma transcript 1 (MALAT1) is a long non-coding RNA that is upregulated in metastatic carcinoma cells (abstract).
Yoshimoto et al. teach that presumptive orthologues with weak sequence homology to MALAT1 is found on syntenic chromosomes in lower vertebrate species (page 193), demonstrating the variability of the genus from the single target sequence disclosed in the specification, which is not representative of the entire possible genus.
Gutschner et al. (Cancer Res, 73(3), 2013, 1180-1189) teach that MALAT1 is also known as NEAT2.  
Although the specification discloses antisense oligonucleotides comprising SEQ ID NOs: 1-3 and length limited to 25 nucleotides that are specific for a single MALAT1 sequence, the specification does not describe such agents directed to any other species of MALAT1 to describe the instantly claimed genus of any MALAT1.  Each of the 
Therefore, the scope of the claimed invention is broad and the skilled artisan would not be able to envisage the entire genus claimed of agents that inhibit the expression of any MALAT1such that the skilled artisan would recognize that the applicant was in possession of the claimed genus at the time of filing.  

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of inhibiting MALAT1 via delivery of MALAT1-specific antisense oligomers, or to a method of treating multiple myeloma or lung cancer metastasis wherein the multiple myeloma or lung cancer demonstrates upregulation of MALAT1, does not reasonably provide enablement for a method of treating any cancer via delivery of any oligonucleotide that specifically hybridizes to any MALAT1 sequence.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Factors to be considered in a determination of lack of enablement include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention;

(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. 
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)
The claims encompass a method of introducing any oligonucleotide of any length that specifically hybridizes at any number of positions to any possible MALAT1 sequence with the predictable outcome of the treatment of any cancer.
The claims encompass an enormous quantity of oligomers that are not specific for any particular MALAT1 sequence that has shown to be necessary alone for any specific cancer.
With regards to the specific oligomers of the instant specification (i.e. SEQ ID NOs: 1-3) that are specific to a specific MALAT1 target sequence, the specification does not draw an adequate nexus between broad delivery of these oligomers alone and the predictable treatment of any possible cancer, which encompasses an enormous genus of cancers that have not been shown to be reliant upon MALAT1 expression alone.
Yoshimoto et al. (Biochimica et Biophysica Acta, 1859, 2016, 192-199) teach that metastasis associated lung adenocarcinoma transcript 1 (MALAT1) is a long non-coding RNA that is upregulated in metastatic carcinoma cells (abstract).
Yoshimoto et al. teach that MALAT1 is associated with metastasis in patients with early stage non-small cell lung cancer (NSCLC), but the expression of MALAT1 is 
Yoshimoto et al. teach that MALAT1 is up-regulated in particular carcinoma cells (page 193).  Marked upregulation of MALAT1 is observed in various cancers, including lung cancer, bladder carcinoma, breast cancer, cervical cancer, colon cancer, colorectal cancer, endometrial cancer, esophageal cancer, gastric cancer, hepatocellular carcinoma, lymphoblastoid cancer, melanoma, multiple myeloma, neuroblastoma, osteosarcoma, ovarian cancer, pituitary adenoma, prostate cancer, and renal cell carcinoma. In addition to the potential importance of MALAT1 as a marker of cancers, it may be a potential therapeutic target for cancer metastasis. Intravenous administration of MALAT1 knockout cells formed fewer tumor nodules than wild-type cells in an A549 xenograft mouse model of human lung cancer. Moreover, the subcutaneous injection of an antisense oligonucleotide targeting MALAT1 effectively inhibited the metastasis of human non-small cell lung cancer (page 195).
Yoshimoto et al. teach that although MALAT1 is overexpressed in various types of cancer, the target genes are rather variable and depend on the host cell type. Because MALAT1 knockout mice show no obvious phenotype under normal conditions, MALAT1 may fulfill its function in association with a certain set of interacting proteins, the expression of which varies in different cellular contexts. It will be informative to cross MALAT1 knockout mice with disease-related model animals, including cancer models, to fully understand the functions of MALAT1 in living animals (page 196).
Yoshimoto et al. teach that although many reports have described the implication of MALAT1 in cancers, the mechanism of action in cancer pathogenesis is not fully 
Although MALAT1 is upregulated in certain cancers, it has not been demonstrated that inhibition of MALAT1 alone would predictably result in the treatment of any of these cancers or in the treatment of a cancer that MALAT1 is not upregulated in.  Upregulation alone does not necessarily indicate that the cancer is dependent upon expression of MALAT1 alone.
From a review of the cited art (rejection under 35 USC 103(a), below), it appears that a method of treating lung cancer metastasis via delivery of MALAT1-targeted antisense oligonucleotides wherein the lung cancer demonstrates upregulation of MALAT1 is enabled.  
Additionally, the specification demonstrates treatment of multiple myeloma in mice having multiple myeloma with increased expression of MALAT-1 via delivery of the MALAT-1 antisense oligomers of the specification via direct injection to the tumor.  The antisense oligomers were delivered via conjugation to a single wall carbon nanotube for successful delivery.
The scope of the claims in view of the specification as filed together do not reconcile the unpredictability in the art to enable one of skill in the art to make and/or use the claimed invention, namely a broad method of treating any cancer via inhibition of MALAT1 alone encompassing in vivo effects.
MPEP 2164.01
Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the 

Also, MPEP 2164.01(a)
A conclusion of lack of enablement means that, based on the evidence regarding each of
the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed
invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27
USPQ2d 1510, 1513 (Fed. Cir. 1993).

 	Given the teachings of the specification as discussed above, one skilled in the art could not predict a priori whether introduction of any antisense oligomer of the instant genus in vivo by the broadly disclosed methodologies of the instantly claimed invention, would result in successful treatment of any specific cancer.  Without further guidance, one of skill in the art would have to practice a substantial amount of trial and error experimentation, an amount considered undue and not routine, to practice the instantly claimed invention.
A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation (see MPEP 2164.01(a)).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 12, 13, 18, 20, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gutschner et al. (Cancer Res, 73(3), 2013, 1180-1189).
Gutschner et al. teach that antisense oligonucleotides targeting MALAT1 prevented metastasis formation after tumor implantation and therefore provides a potential therapeutic target for lung cancer metastasis (abstract).
Gutschner et al. teach inhibition of MALAT1 in lung cancer cells (page 1185) and significantly fewer tumor nodules in the lung in the MALAT1 ASO treated group compared to control group (page 1186).
The sequences of the 20-mer antisense oligonucleotides are as follows:
Supplementary Table S6: Sequences of Antisense oligonucleotides (ASOs) ASO Sequence Control TCTTATGTTTCCGAACCGTT
 MALAT1 #1 TGCCTTTAGGATTCTAGACA
MALAT1 #2 CCAGGCTGGTTATGACTCAG 
Eg5 CCGAGCTCTCTTATCAACAG
	The oligonucleotides were delivered in a composition comprising a pharmaceutically acceptable carrier.  Gutschner et al. teach a method of treating lung 
	Claim 20 requires for the oligonucleotide to be “associated with a carbon nanotube”.  The structure required for the association has not been described in the specification and therefore any antisense oligomer targeting MALAT1 is considered to meet this limitation of having some type of association to a nanotube.
	Therefore, the claims are anticipated by Gutschner et al.


Claim(s) 18-20 and 22 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Bennett (US 2013/0225659 A1).
Bennett teaches modified antisense oligonucleotides targeting MALAT1 [0097].  Bennett teaches incorporation of phosphorothioate modifications [0114] and/or 2’-O-methyl modifications [0268].
Bennett teaches that out of more than 4,000 transcripts that ISIS has targeted by antisense, MALAT1 has demonstrated to be one of the most sensitive targets for antisense oligonucleotide inhibition.  The data demonstrate a great number of oligonucleotides targeting over the majority of the transcript that inhibit by more than 50%.  Subcutaneous administration of oligonucleotide targeting MALAT1 at doses commensurate with other oligonucleotide drugs (e.g., liver targeting drugs) achieved pharmacologically relevant reduction of MALAT1 in skeletal and cardiac muscle. Dosing at 50 mg/kg biweekly for 3.5 weeks achieved an 89% and 85% reduction in 
[0321] Antisense oligonucleotides targeted to a metastasis-associated lung adenocarcinoma transcript 1 (MALAT1) nucleic acid, a non-coding nuclear-retained RNA transcript, were tested for their effect on MALAT1 RNA transcript in vitro. Cultured A549 cells at a density of 5,000 cells per well were transfected using Lipofectin reagent with 60 nM antisense oligonucleotides. After approximately 24 hours, RNA was isolated from the cells and MALAT1 RNA transcript levels were measured by quantitative real-time PCR.
[0335] Antisense oligonucleotides , ISIS 395251 (CCAGGCTGGTTATGACTCAG; target site 3338), incorporated herein as SEQ ID NO: 96; ISIS 399462 (GGGTCAGCTGCCAATGCTAG, target site 1280), incorporated herein as SEQ ID NO: 117; ISIS 399479 (CGGTGCAAGGCTTAGGAATT, target site 4004), incorporated herein as SEQ ID NO: 118; ISIS 399488 (TTACCCTAGATGTTTAGCCA, target site 4621), incorporated herein as SEQ ID NO: 119; ISIS 399495 (GAAAATGGCATGTCTGCTTC, target site 120), incorporated herein as SEQ ID NO: 120; ISIS 399462 (GGGTCAGCTGCCAATGCTAG, target site 1280), incorporated herein as SEQ ID NO: 117; ISIS 395290 (TAAGATGCTAGCTTGGCCAA, target site 6552), incorporated herein as SEQ ID NO: 121; ISIS 395275 (AACATTTCCACTTGCCAGTT, target site 5348), incorporated herein as SEQ ID NO: 107; ISIS 399503 (AAATTGATGGCCTTTTCTGG, target site 6316), incorporated herein as SEQ ID NO: 122; ISIS 399473 (ATATGCAGCTTTTCATCAGT, target site 3475), 
Claim 20 requires for the oligonucleotide to be “associated with a carbon nanotube”.  The structure required for the association has not been described in the specification and therefore any antisense oligomer targeting MALAT1 is considered to meet this limitation of having some type of association to a nanotube.
	Therefore, the claims are anticipated by Bennett.

Claim(s) 1, 2, 12, 13, 15, 16, 18-20, and 22 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Bennett et al. (WO 2013/096837 A1).
	Bennett et al. teach compounds and methods for reducing MALAT1 for treating cancer (abstract).   Bennett et al. recite a method of treating cancer, wherein the cancer is lung cancer, comprising administering a MALAT-1 specific antisense oligonucleotide (claims).  Bennett et al. discloses antisense oligomers that are 20 nucleotides in length (page 60) and target MALAT-1 and therefore specifically hybridize to MALAT-1.  The oligomer comprises phosphorothioate modifications and 2’-O-alkyl modifications (claims).
	Bennett et al. teach that an antisense compound targeted to a MALAT-1 nucleic acid can be utilized in pharmaceutical compositions by combining the antisense compound with a suitable pharmaceutically acceptable diluent or carrier.
Claim 20 requires for the oligonucleotide to be “associated with a carbon nanotube”.  The structure required for the association has not been described in the specification and therefore any antisense oligomer targeting MALAT1 is considered to meet this limitation of having some type of association to a nanotube.
Therefore, the claims are anticipated by Bennett et al.

1, 12, 13, and 15-22 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Tuschl et al. (US 7,772,389 B2).
With regards to instant SEQ ID NO: 3, Tuschl teaches a 20-mer antisense oligonucleotide that is identical to instant SEQ ID NO: 3 and is therefore capable of specifically hybridizing to MALAT1.  Tuschl teaches that the antisense oligonucleotide can be used in a method of treating cancer.  Tuschl teaches incorporation of phosphorothioate or 2’-O-methyl modifications, as well as a pharmaceutically acceptable carrier.  See result # 7 in the SCORE file titled “20210518_201248_us-16-497-566-3.align450.rng.” as follows:
RESULT 7
AYG88305
ID   AYG88305 standard; RNA; 21 BP.
XX
AC   AYG88305;
XX
DT   30-SEP-2010  (first entry)
XX
DE   MicroRNA miR-21 synthesis related EGFP 2'-OMe antisense oligo, SEQ 614.
XX
KW   apoptosis inhibition; gene regulation; ss.
XX
OS   Synthetic.
OS   Unidentified.
XX
FH   Key             Location/Qualifiers
FT   modified_base   1..21
FT                   /*tag=  a
FT                   /mod_base= OTHER
FT                   /note= "OTHER = 2'-O-methyl oligoribonucleotides"
FT   modified_base   21
FT                   /*tag=  b
FT                   /mod_base= OTHER
FT                   /note= "OTHER = conjugated to 3' aminolinker"
XX
CC PN   US7772389-B2.
XX
CC PD   10-AUG-2010.
XX
CC PF   27-APR-2007; 2007US-00589449.
XX
PR   11-FEB-2005; 2005WO-US004714.
XX
CC PA   (UYRQ ) UNIV ROCKEFELLER.
XX

XX
DR   WPI; 2010-K28845/54.
XX
CC PT   New isolated molecule comprising fifty moieties or less chosen from 
CC PT   microRNA and anti-micro RNA, useful for modulating expression of target 
CC PT   genes for promoting survival of cells e.g. neutrophils, and inhibiting 
CC PT   cancer cells.
XX
CC PS   Example 1; SEQ ID NO 614; 114pp; English.
XX
CC   The present invention relates to a novel isolated molecule comprising a 
CC   maximum of fifty moieties, where each moiety comprises a base bonded to a
CC   backbone unit of the molecule, preferably microRNA molecule of AYG87830 
CC   or its corresponding anti-micro RNA molecule of AYG88136. The isolated 
CC   molecule is useful for modulating the expression of target genes for 
CC   promoting survival of cells (e.g. neutrophils, macrophages and 
CC   basophils), and for inhibiting apoptosis and cancer cells. The isolated 
CC   molecule has increased nuclease resistance. The present sequence is a 
CC   human miR-21 synthesis related EGFP 2'-OMe antisense oligonucleotide used
CC   in an example of the invention.
XX
SQ   Sequence 21 BP; 7 A; 5 C; 6 G; 0 T; 3 U; 0 Other;

  Query Match             100.0%;  Score 20;  DB 41;  Length 21;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AAGGCAAGCUGACCCUGAAG 20
              ||||||||||||||||||||
Db          1 AAGGCAAGCUGACCCUGAAG 20

Since Tuschl et al. teaches a method comprising each of the instant method steps and teaches a compound identical to the instant compound, the method would necessarily achieve the recited outcomes, absent evidence to the contrary.  As stated in the MPEP (see MPEP 2112), something that is old does not become patentable upon the discovery of a new property.  
Claim 20 requires for the oligonucleotide to be “associated with a carbon nanotube”.  The structure required for the association has not been described in the specification and therefore any antisense oligomer targeting MALAT1 is considered to meet this limitation of having some type of association to a nanotube.
Therefore, the instant invention is anticipated by Tuschl et al.

18-22 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Bennett (WO 2012/012467).
With regards to instant SEQ ID NO: 2, Bennett teaches a 20-mer MALAT-1 antisense oligonucleotide that is identical to instant SEQ ID NO: 2.  Bennett teaches incorporation of phosphorothioate and 2’-O-methyl modifications, as well as a pharmaceutically acceptable carrier. See result # 1 in the SCORE file titled “20210518_201248_us-16-497-566-2.align450.rng.” as follows:
RESULT 1
AZS89228
ID   AZS89228 standard; DNA; 20 BP.
XX
AC   AZS89228;
XX
DT   15-MAR-2012  (first entry)
XX
DE   Human MALAT1 gene targeted antisense oligonucleotide, SEQ ID 99.
XX
KW   2'-MOE wing; 2'-O-methoxyethyl; MALAT1 gene;
KW   Metastasis adenocarcinoma transcript 1; antisense oligonucleotide;
KW   antisense therapy; endocrine-gen.; friedreich ataxia;
KW   genetic-disease-gen.; growth-disorder-gen.; gynecological;
KW   huntingtons chorea; mental retardation; myotonic dystrophy;
KW   neuroprotective; nootropic; phosphorothioate; premature ovarian failure;
KW   spinal and bulbar muscular atrophy; spinocerebellar ataxia; ss;
KW   therapeutic; uropathic.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   modified_base   1..20
FT                   /*tag=  a
FT                   /mod_base= OTHER
FT                   /note= "OTHER= phosphorothioate backbone and 2'- 
FT                   methoxyethyl (2'-MOE) wings at the 5' and 3' ends, which 
FT                   are 5 nucleotides in length. Also all cytidine residues 
FT                   are 5-methylcytidines"
XX
CC PN   WO2012012467-A2.
XX
CC PD   26-JAN-2012.
XX
CC PF   19-JUL-2011; 2011WO-US044583.
XX
PR   19-JUL-2010; 2010US-0365762P.
PR   19-JUL-2010; 2010US-0365775P.
PR   21-APR-2011; 2011US-0478021P.

CC PA   (ISSP ) ISIS PHARM INC.
XX
CC PI   Bennett CF;
XX
DR   WPI; 2012-B26319/11.
XX
CC PT   Achieving pharmacologically relevant reduction of nuclear-retained RNA in
CC PT   a cell or tissue with low antisense oligonucleotide uptake by 
CC PT   administering a chemically-modified antisense oligonucleotide 
CC PT   complementary to nuclear-retained RNA.
XX
CC PS   Claim 48; SEQ ID NO 99; 109pp; English.
XX
CC   The present invention relates to a method for achieving pharmacologically
CC   relevant reduction of nuclear-retained RNA in a cell or tissue with low 
CC   antisense oligonucleotide uptake. The method involves administering a 
CC   chemically-modified antisense oligonucleotide complementary to nuclear-
CC   retained RNA. The invention also provides: (1) a method for treating, 
CC   ameliorating, delaying or reducing a symptom of a disease or disorder 
CC   (Huntington's disease, Huntington's disease-like 2, myotonic dystrophy 
CC   (including DM1 and DM2), fragile X-associated tremor ataxia syndrome, 
CC   Fragile XE mental retardation, spinocerebellar ataxias, Friednch's 
CC   ataxia, premature ovarian insufficiency, spinal and bulbar muscular 
CC   atrophy, spinal and bulbar muscular atrophy (Kennedy's disease), and 
CC   dentarubral pallidoluysian atrophy (Haw river syndrome)) associated with 
CC   a nuclear-retained RNA in a tissue having low antisense oligonucleotide 
CC   uptake; (2) a compound comprising a modified oligonucleotide of 12-30 
CC   linked nucleosides; and (3) a pharmaceutical composition comprising the 
CC   compound. The present sequence is an antisense oligonucleotide targeting 
CC   human MALAT1 gene derived from A549 cells, in an exemplification of the 
CC   invention.
XX
SQ   Sequence 20 BP; 6 A; 3 C; 5 G; 6 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 20;  DB 44;  Length 20;
  Best Local Similarity   80.0%;  
  Matches   16;  Conservative    4;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GGCAUATGCAGATAAUGUUC 20
              ||||:||||||||||:|::|
Db          1 GGCATATGCAGATAATGTTC 20

Claim 20 requires for the oligonucleotide to be “associated with a carbon nanotube”.  The structure required for the association has not been described in the specification and therefore any antisense oligomer targeting MALAT1 is considered to meet this limitation of having some type of association to a nanotube.

Claim(s) 18-22 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Liang et al. (WO 2016/138017 A1).
Liang et al. teach a MALAT1 antisense oligonucleotide that is identical to instant SEQ ID NO: 2.  Liang et al. teaches incorporation of phosphorothioate and 2’-O-methyl modifications, as well as a pharmaceutically acceptable carrier.
See result # 2 in the SCORE file titled “20210518_201248_us-16-497-566-2.align450.rng.” as follows:
RESULT 2
BDE43837
ID   BDE43837 standard; DNA; 20 BP.
XX
AC   BDE43837;
XX
DT   20-OCT-2016  (first entry)
XX
DE   Malat1 gene targeted PS-ASO, SEQ ID 7.
XX
KW   2'-MOE wing; 2'-O-methoxyethyl; MALAT1 gene;
KW   Metastasis adenocarcinoma transcript 1; antisense oligonucleotide;
KW   phosphorothioate; screening; ss.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   modified_base   1..20
FT                   /*tag=  a
FT                   /mod_base= OTHER
FT                   /note= "OTHER = phosphorothioate backbone; 1-5 and 15-20 
FT                   are 2'-MOE nucleotides. All cytosines are 5-
FT                   methylcytosine."
XX
CC PN   WO2016138017-A1.
XX
CC PD   01-SEP-2016.
XX
CC PF   23-FEB-2016; 2016WO-US019165.
XX
PR   23-FEB-2015; 2015US-0119709P.
XX
CC PA   (IONI-) IONIS PHARM INC.
XX
CC PI   Liang X,  Shen W,  Crooke ST;
XX
DR   WPI; 2016-53531F/60.
XX
CC PT   Increasing antisense activity of antisense compound in cell involves 
CC PT   inhibiting amount or activity of antisense oligonucleotide binding 
CC PT   protein in cell, and contacting cell with antisense compound.
XX
CC PS   Example 5; SEQ ID NO 7; 82pp; English.
XX

CC   activity of an antisense compound in a cell. The method involves 
CC   inhibiting the amount or activity of antisense oligonucleotide (ASO) 
CC   binding protein in the cell and contacting the cell with the antisense 
CC   compound. The invention further relates to: (1) a method for screening 
CC   ASOs that bind to an enhancer protein; and (2) a method for screening for
CC   ASOs that do not bind to or bind weakly to a ASO repressor protein. The 
CC   present sequence represents a Malat1 gene targeted phosphorothioate 
CC   antisense oligonucleotide (PS-ASO) sequence having ISIS No. 395254, used 
CC   in the invention to test the association of PS-ASOs with paraspeckle 
CC   protein expression.
XX
SQ   Sequence 20 BP; 6 A; 3 C; 5 G; 6 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 20;  DB 54;  Length 20;
  Best Local Similarity   80.0%;  
  Matches   16;  Conservative    4;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GGCAUATGCAGATAAUGUUC 20
              ||||:||||||||||:|::|
Db          1 GGCATATGCAGATAATGTTC 20

Claim 20 requires for the oligonucleotide to be “associated with a carbon nanotube”.  The structure required for the association has not been described in the specification and therefore any antisense oligomer targeting MALAT1 is considered to meet this limitation of having some type of association to a nanotube.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gutschner et al. (Cancer Res, 73(3), 2013, 1180-1189), in view of Bennett (US 2013/0225659 A1), Yoshimoto et al. (Biochimica et Biophysica Acta, 1859, 2016, 192-199), Trieu et al. (WO 2011/006121 A2), and Malek et al. (Genes, 2016, 7, 84, 1-13), and Bennett (WO 2012/012467), Liang et al. (WO 2016/138017 A1), and Tuschl et al. (US 7,772,389 B2).
It is noted that the references are considered to be as enabled as the instant specification.

Gutschner et al. teach inhibition of MALAT1 in lung cancer cells (page 1185) and significantly fewer tumor nodules in the lung in the MALAT1 ASO treated group compared to control group (page 1186).
The sequences of the 20-mer antisense oligonucleotides are as follows:
Supplementary Table S6: Sequences of Antisense oligonucleotides (ASOs) ASO Sequence Control TCTTATGTTTCCGAACCGTT
 MALAT1 #1 TGCCTTTAGGATTCTAGACA
MALAT1 #2 CCAGGCTGGTTATGACTCAG 
Eg5 CCGAGCTCTCTTATCAACAG
	The oligonucleotides were delivered in a composition comprising a pharmaceutically acceptable carrier.  Gutschner et al. teach a method of treating lung cancer comprising administering a therapeutically effective amount of an antisense oligonucleotide that specifically hybridizes to MALAT1 to a subject (mouse treated with ASOs by subcutaneous injection (Figure 4).
	Claim 20 requires for the oligonucleotide to be “associated with a carbon nanotube”.  The structure required for the association has not been described in the specification and therefore any antisense oligomer targeting MALAT1 is considered to meet this limitation of having some type of association to a nanotube.

Bennett teaches that out of more than 4,000 transcripts that ISIS has targeted by antisense, MALAT1 has demonstrated to be one of the most sensitive targets for antisense oligonucleotide inhibition.  The data demonstrate a great number of oligonucleotides targeting over the majority of the transcript that inhibit by more than 50%.  Subcutaneous administration of oligonucleotide targeting MALAT1 at doses commensurate with other oligonucleotide drugs (e.g., liver targeting drugs) achieved pharmacologically relevant reduction of MALAT1 in skeletal and cardiac muscle. Dosing at 50 mg/kg biweekly for 3.5 weeks achieved an 89% and 85% reduction in gastrocnemius and quadriceps, respectively, and 54% reduction in heart (as compared to 95% reduction in liver). Pharmacologically relevant reduction of MALAT1 has also been achieved in tumor xenograft models [0177].
[0321] Antisense oligonucleotides targeted to a metastasis-associated lung adenocarcinoma transcript 1 (MALAT1) nucleic acid, a non-coding nuclear-retained RNA transcript, were tested for their effect on MALAT1 RNA transcript in vitro. Cultured A549 cells at a density of 5,000 cells per well were transfected using Lipofectin reagent with 60 nM antisense oligonucleotides. After approximately 24 hours, RNA was isolated from the cells and MALAT1 RNA transcript levels were measured by quantitative real-time PCR.
[0335] Antisense oligonucleotides , ISIS 395251 (CCAGGCTGGTTATGACTCAG; target site 3338), incorporated herein as SEQ ID NO: 
It would have been obvious to incorporate the modifications of Bennett because Bennett teaches that the chemical modifications confer to the antisense compounds properties such as enhanced inhibitory activity, increased binding affinity for a target, or resistance to degradation by in vivo nucleases [0187].  One would reasonably expect that the same modifications that demonstrated these properties in ASO targeted to the same target would render the same benefits when incorporated into the ASO of Gutschner et al.

Yoshimoto et al. teach that miR-9, 102, 217, and 205 directly target MALAT1 (page 194).  Therefore, it would have been obvious to deliver these oligonucleotides to inhibit MALAT1 expression.
Yoshimoto et al. teach that MALAT1 was one of the first lncRNAs to be demonstrated its close implication in cancer, and a series of studies has established the importance of MALAT1 as a marker of cancers (Table 1). Marked upregulation of MALAT1 is observed in various cancers, including lung cancer, bladder carcinoma, breast cancer, cervical cancer, colon cancer, colorectal cancer, endometrial cancer, esophageal cancer, gastric cancer, hepatocellular carcinoma, lymphoblastoid cancer, melanoma, multiple myeloma, neuroblastoma, osteosarcoma, ovarian cancer, pituitary adenoma, prostate cancer, and renal cell carcinoma. In addition to the potential importance of MALAT1 as a marker of cancers, it may be a potential therapeutic target for cancer metastasis. Intravenous administration of MALAT1 knockout cells formed fewer tumor nodules than wild-type cells in an A549 xenograft mouse model of human lung cancer. Moreover, the subcutaneous injection of an antisense oligonucleotide targeting MALAT1 effectively inhibited the metastasis of human non-small cell lung cancer (page 195).
Therefore, it would have been obvious to inhibit MALAT1 in multiple myeloma.
Administration using a carbon nanotube is considered to be a matter of design choice because it was known to deliver antisense oligonucleotides comprising 2'-MOE, 
It would have been obvious for the subject to also be undergoing another cancer therapy such as chemotherapy because this was a routine treatment for the same intended purpose as the antisense oligonucleotide.  
Malek et al. teach that lncRNAs represent potential therapeutic targets to prevent or overcome drug resistance (abstract).  Therefore, it would have been obvious to select a cancer that has increased expression of MALAT1 and is drug-resistant.
Malek et al. teach that bortezomib is a proteasome inhibitor that has improved the quality of life and overall survival of multiple myeloma patients and therefore would be an obvious selection to utilize in a method in combination with the antisense oligomer targeting MALAT1 to treat the same cancer.  Malek et al. teach that MALAT1 is overexpressed in multiple myeloma (page 8).
In specific species of cancers, it would have been obvious to deliver the antisense oligomer targeting MALAT1 in combination with a PARP1 and LIG3 inhibitor.  Tomkinson et al. teach a method of treating a subject suffering from a breast cancer tumor which is non-responsive or resistant to anti-estrogen therapy comprising administering a therapeutically effective amount of a PARP1 inhibitor and a DANA ligase IIIα inhibitor to the subject (abstract), wherein the PARP1 inhibitor is Olaparib and the LIG3 inhibitor is L67 (claims 73-75).  One would reasonably expect for this combination to be useful in treating the cancers taught by Tomkinson et al. in combination with the antisense oligomer targeting MALAT1 which would be expected to overcome drug resistance, as taught by Malek et al. 

See result # 6 in the SCORE file titled “20210518_201248_us-16-497-566-1.align450.rng.” as follows:
RESULT 6
AZS89229
ID   AZS89229 standard; DNA; 20 BP.
XX
AC   AZS89229;
XX
DT   15-MAR-2012  (first entry)
XX
DE   Human MALAT1 gene targeted antisense oligonucleotide, SEQ ID 100.
XX
KW   2'-MOE wing; 2'-O-methoxyethyl; MALAT1 gene;
KW   Metastasis adenocarcinoma transcript 1; antisense oligonucleotide;
KW   antisense therapy; endocrine-gen.; friedreich ataxia;
KW   genetic-disease-gen.; growth-disorder-gen.; gynecological;
KW   huntingtons chorea; mental retardation; myotonic dystrophy;
KW   neuroprotective; nootropic; phosphorothioate; premature ovarian failure;
KW   spinal and bulbar muscular atrophy; spinocerebellar ataxia; ss;
KW   therapeutic; uropathic.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   modified_base   1..20
FT                   /*tag=  a
FT                   /mod_base= OTHER
FT                   /note= "OTHER= phosphorothioate backbone and 2'- 
FT                   methoxyethyl (2'-MOE) wings at the 5' and 3' ends, which 
FT                   are 5 nucleotides in length. Also all cytidine residues 
FT                   are 5-methylcytidines"
XX
CC PN   WO2012012467-A2.

CC PD   26-JAN-2012.
XX
CC PF   19-JUL-2011; 2011WO-US044583.
XX
PR   19-JUL-2010; 2010US-0365762P.
PR   19-JUL-2010; 2010US-0365775P.
PR   21-APR-2011; 2011US-0478021P.
XX
CC PA   (ISSP ) ISIS PHARM INC.
XX
CC PI   Bennett CF;
XX
DR   WPI; 2012-B26319/11.
XX
CC PT   Achieving pharmacologically relevant reduction of nuclear-retained RNA in
CC PT   a cell or tissue with low antisense oligonucleotide uptake by 
CC PT   administering a chemically-modified antisense oligonucleotide 
CC PT   complementary to nuclear-retained RNA.
XX
CC PS   Claim 48; SEQ ID NO 100; 109pp; English.
XX
CC   The present invention relates to a method for achieving pharmacologically
CC   relevant reduction of nuclear-retained RNA in a cell or tissue with low 
CC   antisense oligonucleotide uptake. The method involves administering a 
CC   chemically-modified antisense oligonucleotide complementary to nuclear-
CC   retained RNA. The invention also provides: (1) a method for treating, 
CC   ameliorating, delaying or reducing a symptom of a disease or disorder 
CC   (Huntington's disease, Huntington's disease-like 2, myotonic dystrophy 
CC   (including DM1 and DM2), fragile X-associated tremor ataxia syndrome, 
CC   Fragile XE mental retardation, spinocerebellar ataxias, Friednch's 
CC   ataxia, premature ovarian insufficiency, spinal and bulbar muscular 
CC   atrophy, spinal and bulbar muscular atrophy (Kennedy's disease), and 
CC   dentarubral pallidoluysian atrophy (Haw river syndrome)) associated with 
CC   a nuclear-retained RNA in a tissue having low antisense oligonucleotide 
CC   uptake; (2) a compound comprising a modified oligonucleotide of 12-30 
CC   linked nucleosides; and (3) a pharmaceutical composition comprising the 
CC   compound. The present sequence is an antisense oligonucleotide targeting 
CC   human MALAT1 gene derived from A549 cells, in an exemplification of the 
CC   invention.
XX
SQ   Sequence 20 BP; 7 A; 7 C; 4 G; 2 T; 0 U; 0 Other;

  Query Match             80.0%;  Score 16;  DB 44;  Length 20;
  Best Local Similarity   100.0%;  
  Matches   16;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          5 ACATTGGCACACAGCA 20
              ||||||||||||||||
Db          1 ACATTGGCACACAGCA 16



RESULT 1
AZS89228
ID   AZS89228 standard; DNA; 20 BP.
XX
AC   AZS89228;
XX
DT   15-MAR-2012  (first entry)
XX
DE   Human MALAT1 gene targeted antisense oligonucleotide, SEQ ID 99.
XX
KW   2'-MOE wing; 2'-O-methoxyethyl; MALAT1 gene;
KW   Metastasis adenocarcinoma transcript 1; antisense oligonucleotide;
KW   antisense therapy; endocrine-gen.; friedreich ataxia;
KW   genetic-disease-gen.; growth-disorder-gen.; gynecological;
KW   huntingtons chorea; mental retardation; myotonic dystrophy;
KW   neuroprotective; nootropic; phosphorothioate; premature ovarian failure;
KW   spinal and bulbar muscular atrophy; spinocerebellar ataxia; ss;
KW   therapeutic; uropathic.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   modified_base   1..20
FT                   /*tag=  a
FT                   /mod_base= OTHER
FT                   /note= "OTHER= phosphorothioate backbone and 2'- 
FT                   methoxyethyl (2'-MOE) wings at the 5' and 3' ends, which 
FT                   are 5 nucleotides in length. Also all cytidine residues 
FT                   are 5-methylcytidines"
XX
CC PN   WO2012012467-A2.
XX
CC PD   26-JAN-2012.
XX
CC PF   19-JUL-2011; 2011WO-US044583.
XX
PR   19-JUL-2010; 2010US-0365762P.
PR   19-JUL-2010; 2010US-0365775P.
PR   21-APR-2011; 2011US-0478021P.
XX
CC PA   (ISSP ) ISIS PHARM INC.
XX
CC PI   Bennett CF;
XX
DR   WPI; 2012-B26319/11.
XX
CC PT   Achieving pharmacologically relevant reduction of nuclear-retained RNA in

CC PT   administering a chemically-modified antisense oligonucleotide 
CC PT   complementary to nuclear-retained RNA.
XX
CC PS   Claim 48; SEQ ID NO 99; 109pp; English.
XX
CC   The present invention relates to a method for achieving pharmacologically
CC   relevant reduction of nuclear-retained RNA in a cell or tissue with low 
CC   antisense oligonucleotide uptake. The method involves administering a 
CC   chemically-modified antisense oligonucleotide complementary to nuclear-
CC   retained RNA. The invention also provides: (1) a method for treating, 
CC   ameliorating, delaying or reducing a symptom of a disease or disorder 
CC   (Huntington's disease, Huntington's disease-like 2, myotonic dystrophy 
CC   (including DM1 and DM2), fragile X-associated tremor ataxia syndrome, 
CC   Fragile XE mental retardation, spinocerebellar ataxias, Friednch's 
CC   ataxia, premature ovarian insufficiency, spinal and bulbar muscular 
CC   atrophy, spinal and bulbar muscular atrophy (Kennedy's disease), and 
CC   dentarubral pallidoluysian atrophy (Haw river syndrome)) associated with 
CC   a nuclear-retained RNA in a tissue having low antisense oligonucleotide 
CC   uptake; (2) a compound comprising a modified oligonucleotide of 12-30 
CC   linked nucleosides; and (3) a pharmaceutical composition comprising the 
CC   compound. The present sequence is an antisense oligonucleotide targeting 
CC   human MALAT1 gene derived from A549 cells, in an exemplification of the 
CC   invention.
XX
SQ   Sequence 20 BP; 6 A; 3 C; 5 G; 6 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 20;  DB 44;  Length 20;
  Best Local Similarity   80.0%;  
  Matches   16;  Conservative    4;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GGCAUATGCAGATAAUGUUC 20
              ||||:||||||||||:|::|
Db          1 GGCATATGCAGATAATGTTC 20


Additionally, Liang et al. teach a MALAT1 antisense oligonucleotide that is identical to instant SEQ ID NO: 2.  See result # 2 in the SCORE file titled “20210518_201248_us-16-497-566-2.align450.rng.” as follows:
RESULT 2
BDE43837
ID   BDE43837 standard; DNA; 20 BP.
XX
AC   BDE43837;
XX
DT   20-OCT-2016  (first entry)
XX
DE   Malat1 gene targeted PS-ASO, SEQ ID 7.
XX

KW   Metastasis adenocarcinoma transcript 1; antisense oligonucleotide;
KW   phosphorothioate; screening; ss.
XX
OS   Homo sapiens.
OS   Synthetic.
XX
FH   Key             Location/Qualifiers
FT   modified_base   1..20
FT                   /*tag=  a
FT                   /mod_base= OTHER
FT                   /note= "OTHER = phosphorothioate backbone; 1-5 and 15-20 
FT                   are 2'-MOE nucleotides. All cytosines are 5-
FT                   methylcytosine."
XX
CC PN   WO2016138017-A1.
XX
CC PD   01-SEP-2016.
XX
CC PF   23-FEB-2016; 2016WO-US019165.
XX
PR   23-FEB-2015; 2015US-0119709P.
XX
CC PA   (IONI-) IONIS PHARM INC.
XX
CC PI   Liang X,  Shen W,  Crooke ST;
XX
DR   WPI; 2016-53531F/60.
XX
CC PT   Increasing antisense activity of antisense compound in cell involves 
CC PT   inhibiting amount or activity of antisense oligonucleotide binding 
CC PT   protein in cell, and contacting cell with antisense compound.
XX
CC PS   Example 5; SEQ ID NO 7; 82pp; English.
XX
CC   The present invention relates to a method for increasing antisense 
CC   activity of an antisense compound in a cell. The method involves 
CC   inhibiting the amount or activity of antisense oligonucleotide (ASO) 
CC   binding protein in the cell and contacting the cell with the antisense 
CC   compound. The invention further relates to: (1) a method for screening 
CC   ASOs that bind to an enhancer protein; and (2) a method for screening for
CC   ASOs that do not bind to or bind weakly to a ASO repressor protein. The 
CC   present sequence represents a Malat1 gene targeted phosphorothioate 
CC   antisense oligonucleotide (PS-ASO) sequence having ISIS No. 395254, used 
CC   in the invention to test the association of PS-ASOs with paraspeckle 
CC   protein expression.
XX
SQ   Sequence 20 BP; 6 A; 3 C; 5 G; 6 T; 0 U; 0 Other;

  Query Match             100.0%;  Score 20;  DB 54;  Length 20;
  Best Local Similarity   80.0%;  
  Matches   16;  Conservative    4;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GGCAUATGCAGATAAUGUUC 20
              ||||:||||||||||:|::|


With regards to instant SEQ ID NO: 3, Tuschl teaches a 20-mer antisense oligonucleotide that is identical to instant SEQ ID NO: 3 and is therefore capable of specifically hybridizing to MALAT1.  Tuschl teaches that the antisense oligonucleotide can be used in a method of treating cancer.  See result # 7 in the SCORE file titled “20210518_201248_us-16-497-566-3.align450.rng.” as follows:
RESULT 7
AYG88305
ID   AYG88305 standard; RNA; 21 BP.
XX
AC   AYG88305;
XX
DT   30-SEP-2010  (first entry)
XX
DE   MicroRNA miR-21 synthesis related EGFP 2'-OMe antisense oligo, SEQ 614.
XX
KW   apoptosis inhibition; gene regulation; ss.
XX
OS   Synthetic.
OS   Unidentified.
XX
FH   Key             Location/Qualifiers
FT   modified_base   1..21
FT                   /*tag=  a
FT                   /mod_base= OTHER
FT                   /note= "OTHER = 2'-O-methyl oligoribonucleotides"
FT   modified_base   21
FT                   /*tag=  b
FT                   /mod_base= OTHER
FT                   /note= "OTHER = conjugated to 3' aminolinker"
XX
CC PN   US7772389-B2.
XX
CC PD   10-AUG-2010.
XX
CC PF   27-APR-2007; 2007US-00589449.
XX
PR   11-FEB-2005; 2005WO-US004714.
XX
CC PA   (UYRQ ) UNIV ROCKEFELLER.
XX
CC PI   Tuschl T,  Landthaler M,  Meister G,  Pfeffer S;
XX
DR   WPI; 2010-K28845/54.
XX
CC PT   New isolated molecule comprising fifty moieties or less chosen from 
CC PT   microRNA and anti-micro RNA, useful for modulating expression of target 

CC PT   cancer cells.
XX
CC PS   Example 1; SEQ ID NO 614; 114pp; English.
XX
CC   The present invention relates to a novel isolated molecule comprising a 
CC   maximum of fifty moieties, where each moiety comprises a base bonded to a
CC   backbone unit of the molecule, preferably microRNA molecule of AYG87830 
CC   or its corresponding anti-micro RNA molecule of AYG88136. The isolated 
CC   molecule is useful for modulating the expression of target genes for 
CC   promoting survival of cells (e.g. neutrophils, macrophages and 
CC   basophils), and for inhibiting apoptosis and cancer cells. The isolated 
CC   molecule has increased nuclease resistance. The present sequence is a 
CC   human miR-21 synthesis related EGFP 2'-OMe antisense oligonucleotide used
CC   in an example of the invention.
XX
SQ   Sequence 21 BP; 7 A; 5 C; 6 G; 0 T; 3 U; 0 Other;

  Query Match             100.0%;  Score 20;  DB 41;  Length 21;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AAGGCAAGCUGACCCUGAAG 20
              ||||||||||||||||||||
Db          1 AAGGCAAGCUGACCCUGAAG 20

It would have been obvious to select any of these antisense oligomers as a matter of design choice.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755.  The examiner can normally be reached on M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY H BOWMAN/Primary Examiner, Art Unit 1635